DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 07, 2012, in which claims 1-20 were canceled and claims 21-40 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection necessitated by amendment.

Remark
Applicant asserted that the combination of Sanjeeva and Yan fails to disclose a plurality of messages obtained from different messaging applications, the summary divides the plurality of messages into groups with each group corresponding to one of the different messaging applications. After further reviewed Applicant’s arguments in light of the original specification, it is conceivable that Yan does not a plurality of messages obtained from different messaging applications; and the combination of Sanjeeva and Yan does not disclose a summary of the plurality of messages divides the plurality of messages into groups with each group corresponding to one of the different messaging applications. However, the new cited reference (Yan et al., US 2015/0186538), pars. [0055], [0058], [0066], [0117], [0118], [0119] and [0152] 

Information Disclosure Statement
The information disclosure statement filed on October 19, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,795,947. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except for identifying, by the one or more processors and from among the plurality of messages, multiple first messages that were each sent through a first messaging platform; and determining, by the one or more processors, that a count of the identified first messages satisfies a threshold for a minimum number of messages, wherein the threshold is greater than one. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claims of the present invention to identify multiple first messages that were each sent through a first messaging platform; and determining that a count of the .
Please, see the comparison table below:
Application 
Patent
21. A method performed by one or more computing devices, the method comprising:
receiving, by the one or more computing devices, data indicating a request from a user for message data;
in response to receiving the data indicating the request, obtaining, by the one or more computing devices, message data comprising a plurality of messages sent to the user;
generating, by the one or more computing devices, a summary of the plurality of messages, wherein when the plurality of messages are obtained from different messaging applications, the summary divides the plurality of messages into groups with each group corresponding to one of the different messaging applications; and 
providing, by the one or more computing devices, the summary for presentation in a response to the request from the user.
1. A computer-implemented method, comprising:
receiving, by one or more processors, a query at a communications device;
obtaining, by the one or more processors, message data responsive to the received query, the message data comprising a plurality of messages, the plurality of messages including messages respectively sent through different messaging platforms;
identifying, by the one or more processors and from among the plurality of messages, multiple first messages that were each sent through a first messaging platform;
determining, by the one or more processors, that a count of the identified first messages satisfies a threshold for a minimum number of messages, wherein the threshold is greater than one;
in response to the determination that the count of the identified first messages satisfies the threshold, generating, by the one or more processors, a summary of the first messages sent through the first messaging platform, wherein the summary includes at least a portion of each of multiple of the first messages that were each sent through the first messaging platform; and
in response to receiving the query, providing, by the one or more processors, the summary to at least one of a display device or an audio interface for presentation to a user.


Application
Patent
22. The method of claim 21, wherein the data indicating the request from the user comprises audio data for an utterance of the user that includes a spoken request for message data.
12. The method of claim 1, further comprising: receiving audio data at the communications device, the audio data comprising an utterance spoken by a user into a microphone of the communications device; and generating the query based on at least a portion of the received audio data.
23. The method of claim 22, comprising obtaining a transcription of the utterance of the user using a speech recognition module of the one or more computers; wherein the message data is obtained based on the transcription of the utterance.
2. The method of claim 1, wherein: the method further comprises receiving the first messages at the client device; the message data further comprises temporal data indicative of at least one of a time or date at which the communications device received each of the first messages; and the method includes generating a first interface element that includes the summary, comprising: establishing a chronological ordering of the received first messages based on the temporal data; and arranging portions of the first messages within the first interface element in accordance with the established chronological ordering.
24. The method of claim 21, wherein providing the summary for presentation comprises providing data causing the summary to be presented to the user using an audio interface.
3. The method of claim 2, wherein: the portions of the first messages comprise at least one of textual content or image data; and the first interface element further comprises a portion of the temporal data associated with an initial one of the first messages within the chronological ordering.
25. The method of claim 21, wherein the summary includes at least a portion of each of multiple messages from the plurality of messages.
5. The method of claim 1, wherein generating the summary comprises generating a digest card, the digest card providing a summary of the first messages.
26. The method of claim 21, wherein the summary includes an indication of one or more senders of at least one message in the plurality of messages.
6. The method of claim 1, further comprising: generating a first interface element of a user interface, wherein the first interface element includes the summary; identifying, from among the plurality of messages, second messages from a second messaging platform; determining that a count of the second messages fails to satisfy the threshold; and in response to determining that the count of the second messages fails to satisfy the threshold, generating a second interface element for each of the second messages, wherein each of the second interface elements comprises at least a portion of a different message of the second messages.
27. The method of claim 21, wherein the request is a request for e-mail messages, and the summary is a summary of e-mail messages.
7. The method of claim 1, further comprising: generating, for a user interface, a first interface element including the summary; and generating, for the user interface, a second interface element that includes at least a portion of a second message of the plurality of messages.
28. The method of claim 27, wherein the e-mail messages are e-mail received within a predetermined time period prior to the request.
8. The method of claim 7, wherein: the query comprises at least one keyword; the portion of the second message comprises textual content that includes the keyword; and the method further comprises modifying, within the second interface element, at least one visual characteristic of the textual content that includes the keyword.
29. The method of claim 21, wherein providing the summary for presentation comprises providing the summary for output by a display device.
9. The method of claim 7, wherein: the generated user interface includes the second interface element; and the method further comprises: detecting a user input associated with the second interface element; and in response to the detected input, at least one of (i) executing an application program associated with the messaging platform corresponding to the message indicated by the second interface element or (ii) performing operations that initiate an assistant flow.
30. The method of claim 21, wherein providing the summary for presentation comprises providing a digest card that includes textual and graphical content characterizing multiple messages sent to the user.
10. The method of claim 1, further comprising: determining that a body of a second one of the messages exceeds a predetermined size; and in response to the determination, generating an interface element, different from the summary, that includes a portion of the body of the second message.
31. The method of claim 21, wherein obtaining the messages comprises obtaining a set of messages that is limited to messages received within a particular period of time, wherein the particular period of time is not specified in the request.
11. The method of claim 1, wherein: the summary is included in a first interface element of a user interface; the method further comprises generating a plurality of second interface elements for the user interface, the second interface elements being associated with corresponding second messages of the plurality of messages; the message data further comprises temporal data indicative of at least one of a time or date for each of the corresponding second messages; and the method further includes: establishing a chronological ordering of the second messages based on the temporal data; and arranging the second interface elements within the user interface in accordance with the established chronological ordering.
32. The method of claim 31, wherein the particular period of time is a predetermined amount of time preceding the request.
13. The method of claim 1, further comprising: transmitting at least a portion of the received query to a computing system across a communications network; and receiving at least a portion of the message data from the computing system in response to the transmission.
33. The method of claim 31, wherein the request identifies at least one of a specific sender, specific recipient, or specific messaging platform, wherein obtaining the message data comprises identifying, as the plurality of messages, a plurality of messages associated with the specific sender, specific recipient, and/or specific messaging platform.




Application
Patent
34. A system comprising:
one or more computing devices: and
one or more computer-readable media that store instructions that, when executed by the one or more computing devices, cause the one or more computing devices to perform operations comprising:
receiving, by the one or more computing devices, data indicating a request from a user for message data;
in response to receiving the data indicating the request, obtaining, by the one or more computing devices, message data comprising a plurality of messages sent to the user;
generating, by the one or more computing devices, a summary of the plurality of messages, wherein when the plurality of messages are obtained from different messaging applications, the summary divides the plurality of messages into groups with each group corresponding to one of the different messaging applications; and
providing, by the one or more computing devices, the summary for presentation in a response to the request from the user.

18. A communications device, comprising:
at least one processor; and
a memory storing executable instructions that, when executed by the at least one processor, causes the at least one processor to perform operations comprising:
receiving a query;
obtaining message data responsive to the received query, the message data comprising a plurality of messages, the plurality of messages including messages respectively sent through different messaging platforms;
identifying, among the plurality of messages, multiple first messages that were each sent through a first messaging platform; and
determining that a count of the identified first messages satisfies a threshold for a minimum number of messages, wherein the threshold is greater than one;
in response to the determination that the count of the identified first messages satisfies the threshold,
generating a summary of the first messages sent through the first messaging platform, wherein the summary includes at least a portion of each of multiple of the first messages that were each sent through the first messaging platform; and
            in response to receiving the query, providing the summary to at least one of a display device or an audio interface for presentation to a user




Claims 21-40 are rejected under double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjeeva et al., (hereinafter “Sanjeeva”) 2014/0067401 in view of Yan et al., (hereinafter ”Yan”) US 2015/0186538
As to claim 21, Sanjeeva discloses a method performed by one or more computing devices, the method comprising:

in response to receiving the data indicating the request, obtaining, by the one or more computing devices, message data comprising a plurality of messages sent to the user (see [0029], retrieving an unified communication content, wherein the unified communication content includes a voice transcript, an instant message, an electronic mail message, a text message, or a combination thereof).
However, Sanjeeva does not explicitly generate, by the one or more computing devices, a summary of the plurality of messages; and provide, by the one or more computing devices, the summary for presentation in a response to the request from the user.
On the other hand, Yan discloses the claimed:
generating, by the one or more computing devices, a summary of the plurality of messages (see par. [0058] and [0117], generating a preview of electronic files, wherein the electronic files include e-mails, messages, chats, or other type of message, wherein each electronic file is from multiple e-mail and different messaging platform)), wherein when the plurality of messages are obtained from different messaging applications, the summary divides the plurality of messages into groups with each group corresponding to one of the different messaging applications (see [0040]-[0041] and [0117]-[0119], display a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform); and
providing, by the one or more computing devices, the summary for presentation in a response to the request from the user (see [0040], and [0117]-[0119], a preview of one or more of the electronic files may be automatically displayed on the GUI with the search results).


As to claim 22, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Sanjeeva discloses the method of claim 21, wherein the data indicating the request from the user comprises audio data for an utterance of the user that includes a spoken request for message data (see [0038], spoken words into text and speech recognition technologies can be used to generate the transcript).

As to claim 23, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Sanjeeva discloses the method of claim 22, comprising obtaining a transcription of the utterance of the user using a speech recognition module of the one or more computers; wherein the message data is obtained based on the transcription of the utterance (see [0030], speech recognition capabilities).

As to claim 24, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 21, wherein providing the summary for presentation comprises providing data causing the summary to be presented to the user using an audio 

As to claim 25, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 21, wherein the summary includes at least a portion of each of multiple messages from the plurality of messages (see [0040]-[0041] and [0117]-[0119], display a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform).

As to claim 26, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 21, wherein the summary includes an indication of one or more senders of at least one message in the plurality of messages (see [0040]-[0041] and [0117]-[0119], display a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform).

As to claim 27, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 21, wherein the request is a request for e-mail messages, and the summary is a summary of e-mail messages (see [0040]-[0041] and [0117]-[0119], display a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform).


 period).

As to claim 29, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 21, wherein providing the summary for presentation comprises providing the summary for output by a display device (see [0040]-[0041] and [0117]-[0119], display a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform).

As to claim 30, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 21, wherein providing the summary for presentation comprises providing a digest card that includes textual and graphical content characterizing multiple messages sent to the user (see [0040]-[0041] and [0117]-[0119], display a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform).

As to claim 31, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 21, wherein obtaining the messages comprises obtaining a set of messages that is limited to messages received within a particular period of time, wherein the particular period of time is not specified in the request (see [0103] time period).



As to claim 33, the combination of Sanjeeva and Yan discloses the invention as claimed. In addition, Yan discloses the method of claim 31, wherein the request identifies at least one of a specific sender, specific recipient, or specific messaging platform, wherein obtaining the message data comprises identifying, as the plurality of messages, a plurality of messages associated with the specific sender (see [0040]-[0041] and [0117]-[0119], display a preview of information in representative groups, which is referred to herein as clusters or an amalgamation which corresponding to different messaging platform).

As to claims 34-39, claims 34-39 are system claims for performing the method of claims 21-33. They are, therefore, rejected under the same rationale.

As to claim 40, claim 40 is a non-transitory computer readable media having instructions for executing the method of claims 21-33. It is, therefore, rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,509,531 (involved in grouping and summarizing messages in a graphical user interface (GUI) of a communication application includes received messages and determining a plurality of communication topics therein. The messages are clustered into groups based on the communication topics such that messages in each group relate to the same topic. The messages are displayed in the GUI in the determined groups. A user can select a group to ungroup and view the messages. The communication topics upon which the clustering is based may be specific to each user in the communication session).
US 2018/0239495 (involved in grouping and summarizing messages in a graphical user interface (GUI) of a communication application includes received messages and determining a plurality of communication topics therein. The messages are clustered into groups based on the communication topics such that messages in each group relate to the same topic. The messages are displayed in the GUI in the determined groups. A user can select a group to ungroup and view the messages. The communication topics upon which the clustering is based may be specific to each user in the communication session).
US 9,923,848 (involved in processing a message in an electronic device. A first message application is executed, which displays a first message and a second message in a combined message display window of an interlocutor. A second message application is executed, which provides the second message to the first message application while the first message application is executed. The first message is received and/or transmitted through the first message application, and the second message is received and/or transmitted through the second message 
US 2015/0312178 (involved in processing a message in an electronic device. A first message application is executed, which displays a first message and a second message in a combined message display window of an interlocutor. A second message application is executed, which provides the second message to the first message application while the first message application is executed. The first message is received and/or transmitted through the first message application, and the second message is received and/or transmitted through the second message application. The first message application and the second message application have different message reception and transmission techniques).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 10, 2021